      Case 5:18-cv-00702-GTS-ATB Document 30 Filed 04/30/19 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 Amanda Kelly, as Parent/Guardian for Infant G.S.,
 on behalf of herself and those similarly situated,
            Plaintiffs,
     v.                                                    Civil Action No.: 5:18 -cv-00702
                                                           GTS-ATB
 Wal-Mart Stores, Inc.,
            Defendant.



            ORDER APPROVING SETTLEMENT AND DISPENSING WITH
             CONFORMANCE WITH NEW YORK CPLR 1207 AND 1208

       A proposed Order having come before the Court for approval of a settlement reached by

the parties in this matter and dispensing with conformance with New York CPLR 1207 and

1208, the Court hereby finds:

       1. Plaintiff desires to settle her complaint individually on behalf of herself and her

           daughter rather than pursue a class action and as such is not moving forward with a

           class certification motion;

       2. Plaintiff’s complaint alleges that the food product at issue was mislabeled and

           contained ingredients not listed on the packages;

       3. Plaintiff’s complaint alleges that plaintiff’s daughter suffered an allergic reaction

           from the food product at issue, particularly a rash that lasted for several days;

       4. Plaintiff has represented to the Court that her daughter never received medical

           attention and the rash gradually subsided on its own;
Case 5:18-cv-00702-GTS-ATB Document 30 Filed 04/30/19 Page 2 of 3




5. Plaintiff has represented to the Court that she incurred no medical bills or other

   economic loss due to the alleged rash suffered by her daughter;

6. Plaintiff has represented to the Court that as there was no medical treatment for the

   rash and no medical bills, there are no liens for reimbursement of medical bills paid

   by a third-party;

7. Subsequent to filing her Complaint, plaintiff had the food product at issue tested by a

   food lab at the university of Nebraska for foreign ingredients not listed on the food

   product package and the result of the test was inconclusive;

8. The parties engaged in arms-length settlement negotiations and reached an agreement

   in the amount of           ;

9. The settlement reached between the parties is fair and reasonable;

10. In a separate filing to be considered by the Court plaintiff’s counsel is requesting an

   attorney fee in the amount of $            reimbursement of expenses incurred in the

   amount of $720.00;

11. Plaintiff’s portion of the settlement after the deduction of the attorney fee, $          ,

   and expenses, $720.00, will be $             .

Based on the foregoing, the Court hereby Orders:

A. The settlement reached between the parties in the amount of $                is approved;

B. Plaintiff’s portion of the settlement after the deduction of the attorney fee and

   expenses, $            , shall be deposited into a joint interest-bearing account for

   plaintiff Amanda Kelly and her daughter G              S     r previously opened at

   Citizens Bank located at 7941 Brewerton Road, Cicero, New York 13039, with

   account number                 ;
Case 5:18-cv-00702-GTS-ATB Document 30 Filed 04/30/19 Page 3 of 3




C. The deposit shall be made with a copy of this Court Order presented to Citizens

   Bank;

D. The deposit shall remain in that account until G       S      ’s 18th birthday unless

   a subsequent Court Order permits an earlier withdrawal upon good cause shown.

IT IS SO ORDERED:

Dated : April 30, 2019                      ____________________________________
                                            Hon. Glenn T. Suddaby
                                            Chief U.S. District Court Judge
